By the Court.

This is an application for a writ of mandamus requiring the settlement and allowance of a ease in the district court. A proposed case was served by the relator (the defendant in the action) upon the attorneys for the adverse party, (the plaintiff,) after the expiration of the time allowed by statute therefor. The plaintiff’s attorneys, however, received and admitted “due service” of the same. As, under the statute, the plaintiff’s attorneys might have extended the time for the service of a proposed case by a stipulation, so they might waive the objection that it was not served in time. This they did do in the manner above indicated. Therefore the proposed case should be settled, and, when settled, allowed.
Let the writ issue as prayed.